IR Contact Exhibit 99.1 David K. Waldman/Klea K. Theoharis Crescendo Communications, LLC qsgi@crescendo-ir.com (212) 671-1020 QSGI Reports Third Quarter Results 54% Increase in Gross Profit within Data Security & Compliance Division 19% Increase in Gross Profit within Data Center Maintenance Division Achieves Third Consecutive Quarter of Positive EBITDA HIGHTSTOWN, NJ—November 6, 2007 QSGI, Inc. (OTCBB: QSGI), the only provider of a full suite of information technology solutions to help corporations better manage hardware assets, maintenance expenses, and ensure best practices for data security and regulatory compliance, today reported financial results for the three and nine months ended September 30, 2007. Recent Developments: § 54% increase in gross profit within Data Security & Compliance division and 19% increase in gross profit within Data Center Maintenance division § Added over $300,000 of additional Data Center Maintenance contracts increasing the division’s anticipated annualized revenue run rate to $7.0 million during the fourth quarter § Added global consumer products company and the U.S. subsidiary of a leading international tire manufacturer for full suite of data security and compliance services § Entered into an agreement with one of the largest electronics OEMs headquartered in Europe to re-market excess North American manufacturing and service parts § Data Center Hardware division negatively impacted due to anti-competitive business practices by a leading OEM Marc Sherman, chairman and chief executive officer of QSGI, commented, “The third quarter was characterized by continued strong growth in recurring services within both our Data Security & Compliance as well as our Data Center Maintenance divisions, which was offset by a sharp decline in our Data Center Hardware division due to what the company believes to be actionable anti-competitive business practice by a leading OEM.These practices have impacted the entire industry for remarketing zSeries mainframe systems. The Company is evaluating its options with respect to these practices and the OEM. Nevertheless, the Data Center Maintenance Division achieved yet another double digit increase in revenue and gross profit posting a 19% increase while maintaining gross margins at 64%.At the same time, growth in higher margin end-user data security services allowed the Data Security &
